Per Curiam.

It is clear from the record, the briefs and oral argument that a valid bill of exceptions containing evidence submitted in the trial of March 1967, was properly filed and certified, as required by Section 2321.06, Revised Code, and was duly filed in the Court of Appeals.
The clerk’s failure to officially stamp it cannot prevent the court from using it to consider issues on appeal. King v. Penn, 43 Ohio St. 57; Cincinnati Traction Co. v. Ruthman, 85 Ohio St. 62. See, also, Lewis v. Public Finance Corp., 9 Ohio App. 2d 215.
The judgment of the Court of Appeals is reversed and the cause is remanded to that court for consideration upon the merits, with instructions to consider appellant’s bill of exceptions.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, O’Neihl, Schneider, Herbert and Duncan, JJ., concur.